Citation Nr: 1117388	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-42 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral knee degenerative arthritis.  

2.  Entitlement to an initial compensable evaluation for left ring finger contusion.

3.  Entitlement to an initial compensable evaluation for right shoulder strain and degenerative arthritis.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was notified by letter dated in March 2011 that his appeal had been certified to the Board and that he had ninety days to request a hearing before the Board.  Shortly thereafter, the Board received correspondence from the Veteran in which he referenced the March 2011 letter and asked "to be present during the [B]oard's review of [his] claim."  He requested that the Board send him "details of where the board will be held and procedures for appearing."  He also expressed a preference that the "board" be held in North Carolina.  

Based on the above circumstances, the Board finds that the Veteran has submitted a request for a personal hearing before the Board at the RO.  As such hearing has not yet been conducted, this matter should be REMANDED to schedule him for a hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).  Generally, a veteran should be scheduled for a Travel Board hearing absent some indication that he is willing to accept a videoconference hearing in lieu of an in-person hearing.  Thus, the RO should schedule him for a Travel Board hearing.  However, given that the wait time for a videoconference hearing is often less time than a Travel Board, the RO should notify the Veteran of this option and take appropriate action based on his response.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Winston-Salem, North Carolina per his March 2011 request.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.  Additionally, the RO should notify the Veteran that he may also appear before a Veterans Law Judge via videoconference and that he should notify the RO if he desires this type of hearing.  The RO should take appropriate action based on his response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


